DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1 and 6.  The phrase “both ends” in line 7 of claim 1 is indefinite.  It is unclear whether or not Applicant intends to refer to both ends of the second seat.  If so, it is also not clear as to which ends Applicant intends to refer to.  Is the recitation referring to the inner circumferential and outer circumferential ends of the second seat or the top and bottom ends of the second seat that border the hollow space.  A similar issue exists in claim 6.
Re: claim 1.  The phrase “without being connected” in the last two lines of the claim is indefinite.  It is unclear to the Examiner what is meant by “without being 
Re: claim 3.  The phrase “the end surface side” lacks proper antecedent basis.
Re: claim 8.  The phrase “the leaf valve” first recited in lines 5-6 is indefinite in light of the earlier recitation of “at least one leaf valve”.  It is unclear to the Examiner whether Applicant intends to limit the at least one leaf valve to a single leaf valve or whether Applicant actually intends to refer back to the at least one leaf valve which may include a plurality of leaf valves.
The remaining claims are indefinite due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-19523397 (DE’397).


[AltContent: textbox (Spacer member)][AltContent: textbox (Leaf valve)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Hollow space)]
[AltContent: textbox (Plane)][AltContent: arrow][AltContent: textbox (Main body portion)][AltContent: connector][AltContent: arrow][AltContent: textbox (Second seat)][AltContent: arrow][AltContent: textbox (First seat)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    341
    485
    media_image1.png
    Greyscale

[AltContent: textbox (Port)]


a main body portion as labeled formed with a port as labeled, the port opening at a one end portion of the main body; a first seat as labeled projecting out from the one end portion or top end portion of the main body portion, the first seat being arranged so as to be spaced apart from the opening of the port as shown; a second seat as labeled projecting out from the one end portion of the main body portion, the second seat being configured such that both ends are connected to the first seat via intervening portions of 

an island portion shown in the area of the lead line of 31 arranged on the first seat side of the opening of the port in a region surrounded by the first seat and the second seat such that a hollow space as labeled is formed between the island portion and the first seat; and a passage shown at the end of the lead arrow of 31 formed in the island portion, the passage being configured to allow communication between the port and the hollow space as shown, wherein a tip end of the island portion projecting out from the one end portion of the main body portion is spaced apart from each of the first seat and the second seat without being connected as shown to the same extent as Applicant’s invention as best understood.
	Re: claim 2.  DE’397 shows in figure 4a the limitation wherein a gap comparable to the size of the port is formed between the island portion shown in the area of arrow 31 and the second seat, as labeled, as shown in the annotation on pg. 4 of the instant Office action.
	Re: claims 3 and 4.  DE’397 shows in figure 4a the limitation wherein the tip end of the island portion projecting out from the end surface at which the port, as labeled, opens is positioned on a plane, as labeled, including a tip end of the first seat and a tip end of the second seat projecting out from the end surface, or the tip end of the island portion is positioned on the end surface side of the plane.  With regards to claim 4, Examiner notes that DE’397 shows in figure 4a the limitation wherein a height of the 
	Re: claim 6.  DE’397 shows in figure 4a the limitation wherein an opening of the passage to the hollow space as labeled faces a center portion or the center portion of the main body between joint portions or particularly joint circumferential portions in the first seat as labeled, the joint portions being connected to both ends of the second seat via intervening portions of the main body portion to the same extent as Applicant’s invention, as best understood.
	Re: claim 8.  DE’397 shows in figure 4a a valve comprising the valve seat member according to claim 1, at least one leaf valve as labeled stacked on the first seat and the second seat by being stacked on the valve seat member as shown, and an annular shaped spacer member as labeled stacked on a counter valve seat member side of the leaf valve, wherein the first seat has an annular shape, the first seat being configured to include an annular shaped seat surface on which the leaf valve is seated as shown, and an outer diameter of the spacer member being equal to or smaller than an outer diameter of the seat surface or particularly smaller as shown in the annotation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-19523397 (DE’397) in view of US Patent 5785160 to Grundei.
DE’397 shows in figure 4a a shock absorber comprising a cylinder tube , a rod inserted into the cylinder tube so as to be movable in an axial direction, and the valve according to claim 8, wherein the valve imparts resistance to a flow of a fluid generated when the cylinder tube and the rod are moved in the axial direction relative to each other, but is silent with regards to the fluid specifically being liquid.
Grundei teaches in col. 1 lines 34-35 the use of a hydraulic shock absorber i.e. a shock absorber using liquid as the fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of DE’397 to have included liquid as the fluid, in view of the teachings of Grundei, in order to provide a well-known medium used to control fluid flow to effect damping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE-102016218375, DE-10041954, DE-19615584, and US Patent 5595269 to Beck teaches the use of shock absorber main body portions including a hollow space connected with a port of the main body.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 4, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657